Citation Nr: 0634058	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for hepatitis C.

2.	Service connection for depression.

3.	Whether new and material evidence has been submitted to 
reopen the service connection claim for post-traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    

The issues of service connection for depression and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	During the veteran's May 25, 2005 Board hearing, the 
veteran notified the Board that he wanted to withdraw his 
service connection claim for hepatitis C.  

2.	The request for withdrawal of the service connection claim 
for hepatitis C was made prior to the promulgation of a Board 
decision on that particular appeal.  

3.	In an unappealed September 1996 rating decision, the RO 
denied the veteran's service connection claim for PTSD.  

4.	The evidence received since the September 1996 rating 
decision denying the veteran's service connection claim for 
PTSD consists of VA treatment records, private treatment 
records, and an April 2003 medical opinion from the veteran's 
private physician.  






CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.	A September 1996 rating decision which denied the 
veteran's service connection claim for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

3.	New and material evidence has been submitted to reopen the 
veteran's service connection claim for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant with regard to the veteran's claim to reopen 
his service connection claim for PTSD.  As to his other 
claims (as is detailed further below), the service connection 
claim for hepatitis C will be dismissed in accordance with 
his May 25, 2005 request, and the service connection claims 
for depression and PTSD will be remanded for further 
evidentiary development.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran here, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.  



II.  The Service Connection Claim for Hepatitis C

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran 
(appellant) has withdrawn his appeal for service connection 
for hepatitis C and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

III.  The Merits of the Claim to Reopen the Service 
Connection Claim for PTSD

The veteran originally claimed service connection for PTSD in 
April 1996.  The RO denied this claim in a September 1996 
rating decision, which the veteran did not appeal.  The 
September 1996 rating decision became final, therefore.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  
Therefore, before addressing the merits of the veteran's 
service connection claim for PTSD, the Board must first 
determine whether new and material evidence has been 
submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).      

The relevant evidence at the time of the September 1996 
rating decision denying the PTSD service connection claim 
consisted of service medical records and VA medical records 
dated in April 1980 showing treatment for transitional 
situation disturbance, adjustment reaction to adult life, and 
alcoholism.  Based on the foregoing, the RO issued the rating 
decision in September 1996, which, again, became final.  As 
such, this decision is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
September 1996 rating decision.  Since that decision, the RO 
has received VA medical records showing treatment for 
psychiatric disorders to include diagnosed PTSD, several 
statements from the veteran detailing alleged stressors in 
the Republic of Vietnam, records from the Social Security 
Administration, the May 2005 Board hearing transcript 
detailing stressor information, a lay statement from the 
veteran's sister, and an April 2003 private medical opinion 
in which the veteran's private physician states that he 
treated the veteran for depression soon after service, and 
that the symptoms appeared to have comprised PTSD.  

This is certainly new evidence in the claims file.  The Board 
finds that it is material evidence as well.  The evidence did 
not exist at the time of the September 1996 rating decision, 
and it relates to the central unestablished fact necessary to 
substantiate the claim - the new evidence tends to support 
the veteran's claim that his PTSD relates to his service.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  Accordingly, the claim for service connection 
for PTSD is reopened.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  The Board finds that VA has not 
sufficiently notified the veteran in this matter, and 
therefore finds it inappropriate to address at this time the 
reopened service connection claim for PTSD.  As such, the 
Board finds remand on this issue appropriate at this time.          


ORDER

1.	The appeal for service connection for hepatitis C is 
dismissed.

2.	New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

The Board finds remand appropriate here for further inquiry 
into the veteran's service connection claims for depression 
and PTSD.  

As noted already, the veteran's private physician stated that 
soon after service he recalls treating the veteran for 
symptoms resembling depression and PTSD.  Based on this 
statement, and the VA medical evidence and Social Security 
Administration evidence showing current depression and PTSD 
diagnoses, the record is not clear as to whether the 
veteran's disorders are related to service.      

Moreover, the record indicates that VA medical records may 
still be outstanding.  Specifically, the veteran claims that 
he received treatment for his psychiatric disorder(s) at VA 
Medical Center, Columbia, Missouri between 1978 and 1987, 
that VA hospital personnel have acknowledged such treatment 
and records, but that he has been unsuccessful in attempting 
to obtain these records.  It appears that the RO has not 
attempted to retrieve these particular records (1978 to 
1987).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to retrieve 
medical records from the VAMC, 
Columbia, Missouri (or Truman Hospital) 
where the veteran claims to have been 
treated between 1978 and 1987.  Even if 
no records are retrieved, the RO should 
nevertheless ask  the VAMC to verify 
whether the veteran was a patient 
around the time he claims to have been.      

2.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific 
statement of his stressors during his 
service in Vietnam.  He should be 
notified of the importance of providing 
dates, locations, unit assignments, and 
names.  

3.  Whether the veteran responds to this 
inquiry or not, the RO should, at a 
minimum, attempt to obtain unit records 
pertaining to his service in Vietnam 
between July 1969 and June 1970.  The RO 
should review the veteran's statements, 
to include those made at his Board 
hearing, for relevant information 
concerning the units with which he claims 
to have served.      

4.  Any pertinent information obtained, 
as well as previous statements, should be 
compiled and submitted to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR) and/or 
any other appropriate location, for 
verification of the stressors, as well as 
verification of any attacks sustained by 
the unit(s) to which the veteran was 
assigned in Vietnam.  It is especially 
important that unit histories be 
obtained.  

5.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine whether the 
veteran has depression and PTSD.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

6.  If the specialist finds evidence of a 
current disorder(s), the specialist 
should then advance an opinion as to the 
likelihood (likely, at least as likely as 
not, not likely) that any such disorder 
relates to the veteran's claimed in-
service stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) 
(holding that the fact that a veteran was 
stationed with a unit that sustained 
combat attacks strongly suggests that the 
veteran was, in fact, exposed to these 
attacks).

7.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


